TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00003-CV


In re Charlie Flentroy




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R AN D U M   O P I N I O N

		Relator Charlie Flentroy petitions for a writ of mandamus compelling the
district court to rule on his application for post-conviction writ of habeas corpus.
		Only the Court of Criminal Appeals has jurisdiction over post-conviction
habeas corpus proceedings.  Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2011).  Because
Flentroy's petition for mandamus relief is based on the district court's alleged failure to rule on
his post-conviction application for writ of habeas corpus, we lack jurisdiction over his complaint.
See McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992); see also In re Washington,
No. 14-09-00158-CR, 2009 Tex. App. LEXIS 3788, at *2 (Tex. App.--Houston [14th Dist.] 2009,
orig. proceeding); cf. Tex. Gov't Code Ann. 22.221(b) (West 2004) (authorizing courts of appeals
to issue writs of mandamus to enforce court's jurisdiction).
		The petition for writ of mandamus is dismissed for want of jurisdiction.  See Tex. R.
App. P. 52.8(a).


						__________________________________________
						Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Filed:   January 13, 2012